Title: To James Madison from John Nicholson, 3 October 1792
From: Nicholson, John
To: Madison, James


Sir
Philada. Octr. 3d 1792
I take the liberty of Ad⟨dressi⟩ng you by the bearer on a subject which concerns the republi⟨can⟩ interests of The United states. Those in that Interest I believe pret⟨ty⟩ generally desire a change in the vice-presidency of the United states ⟨a⟩t the ensuing Election, and at the first Governor Clinton was thought of to succeed him; however the circumstances of The state in which he presides combined with his own wishes indu⟨ce⟩d us here to Agree to the Honble Mr. Burr whose talents A⟨bi⟩lities And firmness of character are I believe fully equal, with a prospect of some Accessional strength from Middle And Eastern states which would not be given to Clinton. The people here however only desire A communication with their southern Brethren on the subject, And Altho they would I believe Generally prefer Burr to Clinton will unite in either that may be thought most likely to succeed, for Altho Clinton wishes to decline in favor of Burr, he does not Absolutely refuse to serve if elected. With high respect I have the honor to be sir your Most obedt servant
Jno. Nicholson
